NO. 07-11-0307-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JANUARY 17, 2012


                                   VELMA S. LOFLIN,

                                                                  Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                  Appellee
                          _____________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

      NO. A15763-0410; HONORABLE ROBERT W. KINKAID JR., PRESIDING


                                    Anders Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Velma S. Loflin was found guilty of theft after a plea of guilty and, in

accordance with a plea bargain, sentenced to two years confinement, probated for five

years. The State later filed a motion to revoke her probation and, after a plea of true to

the alleged violations, she was sentenced to two years confinement.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certified that after diligently searching the record, he

concluded that the appeal is without merit.            Along with his brief, appellate counsel

attached a copy of a letter sent to appellant informing her of counsel’s belief that there

was no reversible error and of appellant’s right to file a response or brief pro se. By

letter dated December 9, 2011, this court notified appellant of her right to tender her

brief or response and set January 9, 2012, as the deadline to do so. To date, appellant

has filed neither a response, brief, or request for an extension.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed his review of the original plea proceedings, an order extending appellant’s

community supervision, the sufficency of the evidence to support the revocation of

appellant’s probation, the punishment assessed, and the time credited to appellant’s

sentence. Counsel also explained why he found no error with respect to these matters.

       We have additionally conducted our own review of the record to assess the

accuracy of appellate counsel’s conclusions and to uncover any reversible error

pursuant to Stafford v. State, 813 S.W.3d 503 (Tex. Crim. App. 1991). Our own review

has failed to reveal reversible error.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                       Brian Quinn
                                                       Chief Justice
Do not publish.



  1
   Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                  2